  Case 16-32854         Doc 39     Filed 10/30/18 Entered 10/30/18 13:05:43              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-32854
         BOBBY LEE MORRIS
         ROSE LEE MORRIS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/14/2016.

         2) The plan was confirmed on 01/30/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-32854      Doc 39       Filed 10/30/18 Entered 10/30/18 13:05:43                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $12,600.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                 $12,600.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,500.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $588.96
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,088.96

Attorney fees paid and disclosed by debtor:                $500.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                        Unsecured          64.00           NA              NA            0.00        0.00
ACL INC                        Unsecured          64.00           NA              NA            0.00        0.00
ACL INC                        Unsecured          64.00           NA              NA            0.00        0.00
ACL INC                        Unsecured          64.00           NA              NA            0.00        0.00
ACL INC                        Unsecured          64.00           NA              NA            0.00        0.00
ACL INC                        Unsecured          64.00           NA              NA            0.00        0.00
ATG CREDIT                     Unsecured          25.00           NA              NA            0.00        0.00
ATG CREDIT                     Unsecured          25.00           NA              NA            0.00        0.00
Choice Recovery                Unsecured         890.00           NA              NA            0.00        0.00
CHRIST HOSPITAL                Unsecured         500.00           NA              NA            0.00        0.00
CMRE FINANCE                   Unsecured          95.00           NA              NA            0.00        0.00
COMCAST                        Unsecured         166.00           NA              NA            0.00        0.00
CONSUMER PORTFOLIO SERV        Secured       13,125.00     14,123.64        13,915.00      3,503.49    1,009.55
CONSUMER PORTFOLIO SERV        Unsecured         790.00           NA           208.64           0.00        0.00
CREDIT ONE BANK                Unsecured           0.00           NA              NA            0.00        0.00
DISH NETWORK                   Unsecured         110.00           NA              NA            0.00        0.00
FIRST MIDWEST BANK             Unsecured          90.00           NA              NA            0.00        0.00
GRANITE STATE MANAGEMENT & R   Unsecured      4,393.00       4,487.59        4,487.59           0.00        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         392.00           NA              NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         392.00           NA              NA            0.00        0.00
INGALLS MEMORIAL HOSPITAL      Unsecured      1,000.00         959.13          959.13           0.00        0.00
JPMORGAN CHASE BANK NATIONAL   Secured      116,057.00    156,850.29             0.00           0.00        0.00
JPMORGAN CHASE BANK NATIONAL   Secured              NA       4,806.22          755.58        755.58         0.00
JPMORGAN CHASE BANK NATIONAL   Unsecured     43,382.00            NA              NA            0.00        0.00
MIDLAND FUNDING                Unsecured         702.00        701.73          701.73           0.00        0.00
QUEST DIAGNOSTIC               Unsecured         147.00           NA              NA            0.00        0.00
US DEPART OF HUD               Secured       30,578.00     30,578.67        30,578.67           0.00        0.00
US DEPART OF HUD               Unsecured     30,578.00            NA              NA            0.00        0.00
WOLLEMI ACQUISITIONS LLC       Unsecured      1,946.00       5,175.42        5,175.42           0.00        0.00
WOLLEMI ACQUISITIONS LLC       Secured       10,000.00       7,475.00        7,475.00      2,733.55      508.87




UST Form 101-13-FR-S (09/01/2009)
  Case 16-32854         Doc 39      Filed 10/30/18 Entered 10/30/18 13:05:43                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $30,578.67              $0.00             $0.00
       Mortgage Arrearage                                   $755.58            $755.58             $0.00
       Debt Secured by Vehicle                           $21,390.00          $6,237.04         $1,518.42
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $52,724.25          $6,992.62         $1,518.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,532.51                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,088.96
         Disbursements to Creditors                             $8,511.04

TOTAL DISBURSEMENTS :                                                                      $12,600.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
